DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election of Group I, claims 2-8 in the reply filed on 8/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ono et al. (JP2008-106152, see machine translated version).
Regarding claims 7 and 8, Ono et al. teach an optical system comprising an optical device comprising an active surface (paragraphs [0095], [0096]) and a paper covering the active surface of the optical device such that optical radiation received by the active surface passes through the paper (paragraphs [0013], [0017], [0047], [0095], [0096]), the paper comprising a plurality of wood fibers (paragraphs [0013], [0017], [0047]), wherein the paper has an optical transparency of 60% or more which reads on Applicant’s claimed range of at least 90% (paragraph [0016]) and an optical haze of 80% or less which reads on Applicant’s claimed range of at least 50% (paragraph [0016]), wherein the optical device comprises a photovoltaic device (paragraphs [0095], [0096]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (JP2008-106152, see machine translated version) in view of Jewell et al. (US Patent No. 6,379,494).
Regarding claim 2, Ono et al. teach a product comprising a paper comprising a plurality of wood fibers (paragraphs [0013], [0017], [0047]), wherein the paper has an optical transparency of 60% or more which reads on Applicant’s claimed range of at least 90% (paragraph [0016]) and an optical haze of 80% or less which reads on Applicant’s claimed range of at least 50% (paragraph [0016]).
Ono et al. fail to teach wherein each wood fiber comprises cellulose with an introduced carboxy group, and each wood fiber has a width of 8-100 µm and a length of 100-1000 µm.  However, Jewell et al. teach a paper comprising a plurality of wood fibers (col. 3, lines 55-65, col. 4, lines 15-20) wherein each wood fiber comprises cellulose with an introduced carboxyl group (col. 3, lines 55-65).
Jewell et al. do not disclose wherein each wood fiber has a width of 8-100 µm and a length of 100-1000 µm.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in width and length involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the width and length of the fibers of Jewell et al. in order to add strength to the fiber (Jewell et al., col. 6, lines 25-35).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the wood fibers of Jewell et al. in the product of Ono et al. in order to add strength to the product (Jewell et al., col. 6, lines 25-35).
Regarding claim 3, Ono et al. fail to teach wherein at least a portion of each wood fiber is cleaved in a direction parallel to an axis of said wood fiber.  However, Jewell et al. teach a paper comprising a plurality of wood fibers (col. 3, lines 55-65, col. 4, lines 15-20) wherein each wood fiber comprises cellulose with an introduced carboxyl group (col. 3, lines 55-65), wherein at least a portion of each wood fiber is cleaved in a direction parallel to an axis of said wood fiber (col. 3, lines 55-65).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the wood fibers of Jewell et al. in the product of Ono et al. in order to add strength to the product (Jewell et al., col. 6, lines 25-35).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (JP2008-106152, see machine translated version) in view of Jewell et al. (US Patent No. 6,379,494), in further view of Tanner et al. (US Patent No. 5,795,377).
Ono et al. and Jewell et al. are relied upon as disclosed above.
Regarding claims 4 and 5, Ono et al. fail to teach wherein the paper comprises fines filling spaces between adjacent wood fibers.  However, Tanner et al. teach a paper comprising fines filling spaces between adjacent wood fibers (col. 2, lines 39-45, col. 4, lines 25-45), wherein the fines comprise cellulose fragments (col., 4, lines 25-45).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the fines of Tanner et al. in the paper of Ono et al. in order to provide a consistency, appearance and feel (rheology) closely resembling modeling clay (Tanner et al., col. 2, lines 45-51).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (JP2008-106152, see machine translated version) in view of Jewell et al. (US Patent No. 6,379,494), in further view of Yano et al. (US Patent Application No. 2013/0005869).
Ono et al. and Jewell et al. are relied upon as disclosed above.
Regarding claim 6, Ono et al. fail to teach wherein the paper has a tensile strength greater than 8 MPa, a toughness greater than 0.15 J/m3, or both.  However, Yano et al. teach a sheet comprising wood fibers (page 2, paragraphs [0013], [0026]), wherein the sheet has a tensile strength of about 90 to 200 MPa which reads on Applicant’s claimed range of greater than 8 MPa (page 4, paragraph [0055], page 5, paragraph [0062]).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the tensile strength of Ono et al. to that of Yano et al. in order to provide a material having excellent strength (Yano et al., page 2, paragraph [0013], page 4, paragraph [0055]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/30/2022